Opinion by
Trexler, J.,
The court below entered judgment for want of a sufficient affidavit of defense. The facts as they appear in the pleading are: the plaintiff agreed to furnish certain hat bodies to the defendant and “to deliver with said merchandise vouchers showing that the merchandise had been manufactured in a union factory.” The goods were delivered as ordered and were admittedly of the proper quality and kind but were unaccompanied by “union” vouchers. The defendant retained the goods, made no objection to them, made no attempt to return them and expressed no dissatisfaction in regard to the matter. All of the goods except a trifling item were received on or before October 7, 1913. On December 12, 1913, defendants wrote to plaintiff that they had admitted a new partner into their firm; that they still had the hat bodies and if plaintiff would bill the goods as of December 15 they would pay the bill at an early date. The plaintiff declined by letter to rebill the goods, but thereafter did rebill the goods as requested and defendants were aware of such rebilling and did nothing in the premises. Suit was brought on February 15, 1914, and then for the first time the defendants claimed that the union vouchers had not been furnished.
The court below entered judgment on two grounds: *7first, that the goods having been rebilled according to the offer of the defendants and the new firm substituted for the old, there was a novation and that as in the letter written in regard to the matter on December 12, asking for a rebilling of the goods, there was no reference made to "union” vouchers, that provision formed no part of the new contract and the plaintiff was not bound by it, and second, that the defendants, having received and kept the goods, ought to pay for them even if they were not as ordered. We think the court was right in the position it took; that the defendants having retained these goods until December 12 and having asked for an extension of time, with the substitution of a new firm and with no reference to the union vouchers, there was certainly a consideration, a change of the time of credit and of the parties sufficient to sustain a new contract. But even if this were not so there is the other feature of the case which we think absolutely controls and that is the fact that defendants took the goods without any objection, retained them and never expressed any dissatisfaction on account of the absence of the union vouchers until suit was brought. It brings the case within the long line of decisions referring to warranty of goods. These goods were warranted to be union made and the evidence of their being so made was to be the union vouchers. It was the defendants’ duty with reasonable promptness to either accept, or reject the goods when delivered. When they discovered a fact which warranted a rescission of the contract it was their duty to act promptly and notify the other party without delay. The defense is to the whole bill. The defendants still have the goods and claim they are not required to pay for them. If the defendants knew, or ought to have known that the goods were not such as had been contracted for, the right to reject them ought to have been exercised with reasonable promptness and unequivocally: Tete Bros. v. Eshler, 11 Pa. Superior Ct. 224; Morse, Williams & Co. v. Arnfield & Son, 15 Pa. *8Superior Ct. 140; Moneyweight Scale Co. v. Woodward, 29 Pa. Superior Ct. 142; Blair v. Ford China Co., 26 Pa. Superior Ct. 374; Baltimore Brick Co. v. Coyle, 18 Pa. Superior Ct. 186. They are bound to make their election within a reasonable time and what is a reasonable time is for the court: Morgan v. McKee, 77 Pa. 228; Davis v. Stuard, 99 Pa. 296; Spiegelberg v. Karr, 24 Pa. Superior Ct. 339.
If the parties in this case had been allowed to go to trial and the facts had been developed as set forth in the pleadings, there could have been but one result and that would have been a verdict directed for the plaintiff. Under such circumstances of course the lower court was right in entering judgment for the plaintiff.
The judgment is affirmed at the cost of appellant.